Appeal from a decision of the State Industrial Board affirming the determination of the referee dismissing the claim of appellant upon the sole finding that the case comes within the provisions of the Federal Employers’ Liability Act (U. S. Code, tit. 45, § 51 et seq.). Claimant suffered total disability from silicosis beginning September 22, 1943. The last work which he did from which silicosis could arise was in 1936. Under the United States statute employment by the Long Island Railroad from and after 1939 was interstate commerce and no compensation under the State law may be awarded. Thus it is necessary to find that disability occurred prior to the date when the Federal statute became effective in 1939. However, the man was working during the period. Under section 67 of the Workmen’s Compensation Law an award may not be made for a disability which resulted more than a year after the last exposure. Decision affirmed, without costs. All concur.